924 F.2d 1052Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter JOHNSON, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, Warden, Federal CorrectionalInstitution, Petersburg, Virginia, Respondents-Appellees.
No. 90-6415.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 20, 1990.Decided Jan. 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-90-29-R)
Walter Johnson, appellant pro se.
Debra Jean Prillaman, Assistant United States Attorney, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Walter Johnson seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. U.S. Parole Comm'n, CA-90-29-R (E.D.Va. Oct. 2, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.